DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10, 13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the driver" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the smartphone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the speech" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the smartphone application" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the cloud interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the speech of the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the speech processing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the speech processing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the driving situation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the traffic situation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the priority of transmission" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the driver" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the dashboard" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the windshield" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the electrical energy supply" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the transmission" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the speech" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the smartphone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the cloud" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the speech processing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the speech recognition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the smartphone application" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cloud interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the speech of the user" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the speech processing" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the speech processing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2 and 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 9-15 are also rejected for incorporating the above deficiency by dependency.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-10 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guttag et al. (US 2016/0025973).
Regarding claim 1:  Guttag discloses a heads-up display (HUD, 2) for supporting the driver of a motor vehicle, wherein a device which can be fitted or arranged in the motor vehicle is connected to the smartphone (SPH) of the driver (DRV) or passenger as an assistant, and data from the smartphone as well as further received data are processed electronically according to predetermined program sequences (200)and transmitted to the driver in acoustic (speaker, 218) and/or visual form (displaying on HUD, 2), having been prepared systematically ([0004, 0029, 0038, 0048, 0085]; figure 7).
Regarding claim 2:  Guttag discloses the processing and execution of functions of the assistant, such as language processing and dialog management, as well as processing received data and smartphone data, takes place on the smartphone, and thus, independently of the vehicle and the device, a powerful and up-to-date software and hardware platform for carrying out these functions is guaranteed [0099].  (see Guttag " In some embodiments, HUD device 2 may function primarily as a simple display device for an attached computine device, such as smartphone SPH in the system diasram of Figure 2c. in which case control electronics 6 would generate the appropriate graphics data to serve as a display for applications running on the attached computing device paragraph [0099]), with a cloud-based speech recognition service that is capable of learning being considered to be a well-known/inherent implementation for a smartphone.
e-mails or messages and/or internet data and/or SMS messages and/or MMS messages and/or audio files and/or MP3 audio files and/or audio playlists and/or map data and/or navigation details and/or personal data of the driver or passenger and the received data are navigation data and/or traffic information and/or radio or TV transmissions and/or digital audio streams and/or congestion reports and/or WhatsApp messages and/or Facebook Messenger messages and/or weather data [0048].
Regarding claim 4:  Guttag discloses the speech recognition takes place either on the smartphone in the smartphone application (local speech recognition) (voice command (speech recognition)[0088]).
Regarding claim 5:  Guttag discloses in addition to the speech processing, functions of the assistant are also operated via gesture control and/or input devices of the vehicle, and functions of the assistant are undertaken multimodally, depending on context complementarily or redundantly [0088, 0096].
Regarding claim 6:  Guttag discloses the data to be processed and transmitted are selected depending on the driving situation and/or traffic situation and/or time of day and/or weather and/or user preference and/or historical use of the data by the user and/or preferences of other users and/or historical use of the data by other users, and data processing is designed to be a self-learning system [0048, 0083, 0100].
Regarding claim 7:  Guttag discloses all the collected data types and the use thereof as such, namely some pieces of vehicle-specific data (see the indicator " 62 mph " in figure 1, "navigation information" and "online-accessible information regarding 
Regarding claim 8:  Guttag discloses a heads-up display (HUD, 2) device for supporting the driver of a motor vehicle by a device which can be arranged in a motor vehicle, and can be connected to a smartphone (SPH) of the driver (DVR) or of a passenger as an assistant, wherein the device has a display (2), a speech input unit (microphone), a speech output unit (speaker) and a gesture sensor (camera) [0003, 0088, 0088, 0100].
Regarding claim 9:  Guttage discloses the device has an electronic switching circuit arranged on a printed circuit board, with a data storage device as well as a data processing device as well as Bluetooth components [0039, 0081, 0084].
Regarding claim 10:  Guttag discloses the device is an auxiliary device with a display arranged in a housing and with a speech input unit and a speech output unit  as well as a fixing device for fixing to the dashboard or to the windshield of the motor vehicle (housing and fastenings (figure 2c)).

Regarding claims 17 and 18:  See claim 4 above.
Regarding claims 19 and 20:  See claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guttag et al. (US 2016/0025973) in view of Michaelides et al. (DE 102015005863).
Regarding claims 11-13:  Guttag discloses that the housing is rounded, contains discs, magnets in the region of the electrical contact pin, more than one housing part, a housing having an axis of symmetry, and rail-like elements (see figures 10 & 11) and paragraphs [0103]-[0105]). The features printed circuit board, speakers (218) and support have already been described in paragraph [0085, 0039].  Guttag does not disclose a round display.  Michaelides discloses the use of a round display as a user interface, for example in a motor vehicle (see figures 1 and 2, and " The swiping gesture shown here can for example consecutively show the program symbols or symbols of different devices shown in the display apparatus (4) after each swiping gesture", paragraph [0031], and "control and data input of single-handedly operable navigation systems in motor vehicles", paragraph [0005]).  It would have been obvious before the 
Regarding claim 14:  Guttag discloses a USB port (21)(paragraph [0048]) and a suction cup constitutes a standard implementation for a corresponding fastening.
Regarding claim 15:  Guttag discloses the housing with display, rear and front regions (figures 10-13).  Guttag in view of Michaelides does not disclose the connection to the housing.  It should be noted that this appears to relate to a well-known alternative of a display in a conventional embodiment with microphones attached at the edge. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Weiss et al. (US 2020/0231169) disclose a device for supporting the driver of a motor vehicle.
-Sicconi et al. (US 2019/0213429) discloses a method to analyze attention merging and to prevent inattentive and unsafe driving.
-Murata (US 2018/0178807) discloses a drive assist method for a vehicle driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        6/18/21